CHIEF J U ST ICE
 CAROLYN WRIGhT                                                                                        LISA MAW.
JUSTICES                                                                                          CLERK OF TIlE COURT
 JIM MOSELEY                                                                                        (214)712-3350
                                                      b
 Dvio L BRIDGES                                                                                 I, niz@ Sib ixtoufl DV
 MICII u J 0 NERL                                                                                 G n LE rn MI A
 KERRYRFII2GERALD                                                                               HSINASAT0R
                                          Court of Appra1
  DOUGLAS S. LANG
                                  3uifth Difitrirt of cxa at Ua[1ai                            avlehumpaI&5th.txcourisgov
                                             bOO COMMERCE STREET. SUITE 200                            F\CSIMILE
  MARY NIURPIIY
                                                   DALLAS.TEXAS 75202                                (214)745-I053
  ROHERTM. FILLMORE
                                                      1211)7 I2-33()
  L\NA MYERS                                                                                               ISIERNLT
  DAVID EVANS                                                                                   IIflI’://STIITSCO(RTSGOV
  DAVID LEWIS




                                                 March 17, 2015


        Larry E. Parrish, Esq.                            Theodore W. Daniel
        Larry E. Parrish, P.C.                            Fuibright & Jaworski, LLP
        775 Ridge Lake Blvd., Suite 155                   2200 Ross Avenue, Suite 2800
        Memphis, TN 38120                                 Dallas, TX 75201-2784

        J. Kent Newsom                                    David Jefrie Mizgala
        Newsom, Terry & Newsom, LLP                       Munsch Hardt Kopf & Huff, P.C.
        5956 Sherry Lane, Suite 1000                      500 North Akard Street, Suite 3800
        Dallas, TX 75225                                  Dallas, TX 75201

        Andrew Jee
        Jee Law. PLLC
        811 Turtle Creek Blvd., Suite 1400
        Dallas, TX 75219-4492


         Re:       No. OS-13-01035-CV
                   MICHELLE MANAUTOS, AppellanUCross-Appellee
                   V.
                   EBBY HALLIDAY REAL ESTATE. INC.. NANCY RUSSELL, PAT REVIEL.
                   JOHN W. CARPENTER, Ill, HACKBERRY GROUP, INC..
                   HACKSERRY INVESTMENT PROPERTIES PARTNERS I, AND
                   HACKBERRY INVESTMENT PROPERTIES PARTNERS II, Appellees
                   AND
                   JEFFERSON PROPERTIES HOLDING CORPORATION. JEFFERSON PROPERTIES, INC., LAS
                   COLINAS CORPORATION, LAS COLINAS IN VESTMENT PROPERTIES LIMITED
                   PARTNERSHIP, LC SOUTHWEST PARTNERS LIMITED PARTNERSHIP-Il F/K/A
                   JMB/SOUTH WEST PARTNERS LIMITED PARTNERSHIP-li, SOUTHLAND FINANCIAL
                   CORPORATION, SOUTHLAND INVESTMENT PROPERTIES, INC.. SOUTHLAND LIFE
                   INSURANCE CO., SOUTHLAND REAL ESTATE RESOURCES, AND TEACHERS INSURANCE
                   AND ANNUITIES, Appeilees/Cross-Appellants
Dear Attorneys:

Enclosed is a corrected page for the above-mentioned case. Please note the following typographical
error, which has been corrected:

       Page I, first line of first paragraph, correct Appellant’s last name to Manautou

Please replace page one of your previous copy with the enclosed.


Sincerely,

N Lisa Matz

Lisa Matz
Clerk of the Court


cc:    Trial court judge
       Trial court clerk
AFFIRM; and Opinion Filed February 27, 2015.




                                             In The
                                  Qtourt of Appeals
                        ZFiftI! istrict of ezcas at Dallas
                                      No. 05-13-01035-CV

                MICHELLE MANAUTOU, AppellanUCross-Appellee
                                      V.
      EBBY HALLIDAY REAL ESTATE, INC., NANCY RUSSELL, PAT REVIEL,
              JOHN W. CARPENTER, III, HACKBERRY GROUP, INC.,
            HACKBERRY INVESTMENT PROPERTIES PARTNERS I, AND
         HACKBERRY INVESTMENT PROPERTIES PARTNERS II, Appellees
                                    AND
JEFFERSON PROPERTIES HOLDING CORPORATION, JEFFERSON PROPERTIES,
 INC., LAS COLINAS CORPORATION, LAS COLINAS INVESTMENT PROPERTIES
          LIMITED PARTNERSHIP, LC SOUTHWEST PARTNERS LIMITED
 PARTNERSHIP.II F/KJA JME/SOUTHWEST PARTNERS LIMITED PARTNERSHIP
    II, SOUTHLAND FINANCIAL CORPORATION, SOUTHLAND INVESTMENT
   PROPERTIES, INC., SOUTHLAND LIFE INSURANCE CO., SOUTHLAND REAL
       ESTATE RESOURCES, AND TEACHERS INSURANCE AND ANNUITIES,
                          Appellees/Cross-Appellants

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-1O-07908-E

                             MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Brown
                                Opinion by Justice Lang-Miers
       Appellant Michelle Manautou sued appellees for claims relating to her purchase of a

condominium that she contends was contaminated with “Harmful Indoor Mold.” The trial court

granted summary judgment in favor of appellees. denied cross-appellants’ motion for summary

judgment as to their attorneys’ lees, and issued a final order disposing of all claims and issues.

In three issues on appeal, appellant argues that the trial court granted summary judgment without